DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted December 4, 2019, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yaegashi et al. (US 2014/0120385) in view of Korchev et al. (US 2017/0324096).
Regarding claim 1, Yaegashi et al. teaches a composition (Title), comprising:
carbon black particles (paras. [0103] and [0110]);
graphite particles having a BET surface area of about 30 m2/g (para. [0110]; the claimed range, greater than 5 m2/g, and the prior art range, about 30 m2/g, overlap; therefore, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)} and more than about 50 graphitic layers (one 2/g to have a more than about 50 graphitic layers), wherein the ratio of the carbon black particles to the graphite particles ranges from 0.25:1 to 4:1 by weight (para. [0110] teaches 2.01 wt% of carbon black and 0.97 wt% of graphite particles = 2.01:0.97 or approximately 2:1); and
a liquid medium (distilled water; para. [0103]).
Yaegashi et al. is silent regarding a composition wherein the carbon black particles have a surface energy less than 5mJ/m2.  However, Korchev et al. teaches that it is known in the art for a composition to comprise carbon black particles having a surface energy less than or equal to 10 mJ/m2 (para. [0011]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon black particles of the composition of Yaegashi et al. by incorporating carbon black particles having a surface energy less than or equal to 10 mJ/m2 as taught by Korchev et al. to create a composition with lower amounts of residual impurities on the surface of the carbon black particles as purer particles can provide improved electrical conductivity, thereby improving the performance of the particles {Korchev et al., para. [0035]; the claimed range, less than 5mJ/m2, and the range of the prior art, than or equal to 10 mJ/m2, overlap; therefore, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 
Regarding claim 2, modified Yaegashi et al. teaches a composition comprising a total of 2.98 wt% of the carbon black particles and the graphite particles (para. [0110]; 2.1 wt% of carbon black particles + 0.97% wt% of graphite particles).  
Regarding claim 5, modified Yaegashi et al. teaches a composition wherein the carbon black particles have a BET surface area of about 250 m2/g (para. [0110]; the claimed range, from 50 to 250 m2/g, and the range of the prior art, about 250 m2/g, overlap; therefore, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}. 
Regarding claim 8, modified Yaegashi et al. teaches a composition wherein the graphite particles have a diameter, as determined by laser scattering, ranging from about 10 to about 50 micrometers (para. [0110]; the claimed range, from 5 to 25 micrometers, and the range of the prior art, about 10 to about 50 micrometers, overlap; therefore, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}.).  
Regarding claim 9, modified Yaegashi et al. teaches a composition wherein the liquid medium is water (para. [0013]). 
Regarding claim 10, modified Yaegashi et al. teaches a composition wherein the composition further comprises a dispersant (oxylignin; para. [0103].

Claims 1, 11, 12, 15, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Changyaun et al. (CN 106711407) in view of Korchev et al. (US 2017/0324096) and Yaegashi et al. (US 2014/0120385).
Regarding claim 1, Changyaun et al. teaches a composition (para. [0009]), comprising:
carbon black particles (para. [0009]);
graphite particles (Para. [0009] teaches graphene in the electrode composition.  One of ordinary skill in the art can appreciate that graphite particles comprise stacked graphene layers.) and more than about 50 graphitic layers (one of ordinary skill in the art expects for graphite particles to have a more than about 50 graphitic layers), wherein the ratio of the carbon black particles to the graphite particles ranges from 0.25:1 to 4:1 by weight (para. [0009] teaches 1% - 3% by wt of carbon black and 0.5% - 2% by wt of graphite particles; therefore, the ratio of the carbon black particles to the graphite particles ranges from 1.5:1 – 2:1); and
a liquid medium (distilled water; para. [0103]).
Changyaun et al. is silent regarding a composition wherein the carbon black particles have a surface energy less than 5 mJ/m2.  However, Korchev et al. teaches that it is known in the art for a composition to comprise carbon black particles having a surface energy less than or equal to 10 mJ/m2 (para. [0011]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon black particles of the composition of Changyaun et al. by incorporating carbon black particles having a surface energy less than or equal to 10 mJ/m2 as taught by Korchev et al. to create a composition with lower amounts of 2, and the range of the prior art, than or equal to 10 mJ/m2, overlap; therefore, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}. 
Modified Changyaun et al. is silent regarding a composition wherein the graphite particles having a BET surface area greater than 5 m2/g.  However, Yaegashi et al. teaches a composition wherein the graphite particles have a BET surface area of about 30 m2/g (para. [0110]; the claimed range, greater than 5 m2/g, and the prior art range, about 30 m2/g, overlap; therefore, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphite of the composition of modified Changyaun et al. by incorporating graphite particles having a BET surface area greater than 5 m2/g as taught by Yaegashi et al. to enhance the deep cycle performance of any electrochemical cell comprising the composition (Yaegashi et al., Title).  
Regarding claim 11, Changyaun et al. teaches an electrode, comprising:
an electrode composition (para. [0009]) comprising 

graphite particles (Para. [0009] teaches graphene in the electrode composition.  One of ordinary skill in the art can appreciate that graphite particles comprise stacked graphene layers.), and more than about 50 graphitic layers (one of ordinary skill in the art expects for graphite particles to have more than about 50 graphitic layers), and 
lithium metal phosphate (para. [0009]),
wherein the total concentration of the carbon black particles and the graphite particles is equal to or less than 3 wt% of the electrode composition (Para. [0009] teaches the following weight percents: 0.5%-2% graphene, 1% - 3% conductive carbon black; As a result, the total concentration equals 1.5 wt% - 5 wt%; the claimed range, equal to or less than 3 wt%, and the range of the prior art, equals 1.5 wt% - 5 wt%, overlap; therefore, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}; and 
a current collector contacting the electrode composition (para. [0018]).
Changyaun et al. is silent regarding a composition wherein the carbon black particles have a surface energy less than 5mJ/m2.  However, Korchev et al. teaches that it is known in the art for a composition to comprise carbon black particles having a surface energy less than or equal to 10 mJ/m2 (para. [0011]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon black particles of the composition of Changyaun et al. by incorporating carbon black particles having a surface energy less than or equal 2 as taught by Korchev et al. to create a composition with lower amounts of residual impurities on the surface of the carbon black particles as purer particles can provide improved electrical conductivity, thereby improving the performance of the particles {Korchev et al., para. [0035]; the claimed range, less than 5mJ/m2, and the range of the prior art, than or equal to 10 mJ/m2, overlap; therefore, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}. 
Modified Changyaun et al. is silent regarding a composition wherein the graphite particles having a BET surface area greater than 5 m2/g.  However, Yaegashi et al. teaches a composition wherein the graphite particles have a BET surface area of about 30 m2/g (para. [0110]; the claimed range, greater than 5 m2/g, and the prior art range, about 30 m2/g, overlap; therefore, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphite of the composition of modified Changyaun et al. by incorporating graphite particles having a BET surface area greater than 5 m2/g as taught by Yaegashi et al. to enhance the deep cycle performance of any electrochemical cell comprising the composition (Yaegashi et al., Title).  

Regarding claim 12, modified Changyaun et al. teaches an electrode wherein the total concentration of the carbon black particles and the graphite particles ranges from 0.5 to 3 wt% of the electrode composition {Para. [0009] teaches the following weight percents: 0.5%-2% graphene, 1% - 3% conductive carbon black; As a result, the total concentration equals 1.5 wt% - 5 wt%; the claimed range, from 0.5 to 3 wt%, and the range of the prior art, equals 1.5 wt% - 5 wt%, overlap; therefore, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}. 
Regarding claim 15, modified Changyaun et al. teaches wherein the ratio of the carbon black particles to the graphite particles ranges from 1.5:1 to 2:1 by weight {Para. [0009] teaches the following weight percents: 0.5%-2% graphene, 1% - 3% conductive carbon black; the ratio of the carbon black particles to graphite particles ranges from 1:0.5 – 3:2 = 2:1 – 1.5:1 or 1.5:1 – 2:1 which is within the claimed range from 0.25:1 to 4:1 by weight}.
Regarding claim 25, modified Changyaun et al. teaches a method comprising: using the composition of claim 1 to make an electrode or a battery (Changyaun et al., para. [0009]).  
Regarding claim 26, modified Changyaun et al. teaches a method comprising combining lithium metal phosphate with the composition of claim 1 (Changyaun et al., para. [0009]).  

Claims 80, 84, 87, 88, 90, 104 and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Changyaun et al. (CN 106711407) in view of Korchev et al. (US 2017/0324096).
Regarding claim 80, Changyaun et al. teaches a composition, comprising:
carbon black particles (para. [0009]);
graphenes (para. [0009]), and 
a liquid medium (NMP; para. [0009]).  
wherein the ratio of the carbon black particles to the graphenes ranges from 1.5:1 to 2:1 by weight {Para. [0009] teaches the following weight percents: 0.5%-2% graphene, 1% - 3% conductive carbon black; the ratio of the carbon black particles to graphenes ranges from 1:0.5 – 3:2 = 2:1 – 1.5:1 or 1.5:1 – 2:1 which is within the claimed range from 0.25:1 to 4:1 by weight}.
Changyaun et al. is silent regarding a composition wherein the carbon black particles have a surface energy less than 5 mJ/m2.  However, Korchev et al. teaches that it is known in the art for a composition to comprise carbon black particles having a surface energy less than or equal to 10 mJ/m2 (para. [0011]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon black particles of the composition of Changyaun et al. by incorporating carbon black particles having a surface energy less than or equal to 10 mJ/m2 as taught by Korchev et al. to create a composition with lower amounts of residual impurities on the surface of the carbon black particles as purer particles can provide improved electrical conductivity, thereby improving the performance of the particles {Korchev et al., para. [0035]; the claimed range, less than 5 mJ/m2, and the 2, overlap; therefore, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}. 
Regarding claim 84, modified Changyaun et al. is silent regarding a composition wherein the carbon black particles have a BET surface area ranging from 50 to 250 m2/g.  However, Korchev et al. teaches it is known in the art to have a composition wherein the carbon black particles have a BET surface area ranging from 70 to 120 m2/g (para. [0024]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Changyaun et al. by incorporating carbon black particles having a BET surface area ranging from 70 to 120 m2/g as taught by Korchev et al. when doing so can sufficiently cover the electroactive material and provide the desired electrode conductivity (Korchev et al., para. [0024]). 
Regarding claim 87, one of ordinary skill in the art would expect for graphenes of Changyaun et al. to have a BET surface area ranging from 100 to 500 m2/g; and/or from about 20 to about 50 graphitic layers.  
Regarding claim 88, modified Changyaun et al. teaches a composition wherein the liquid medium is N-methylpyrrolidone (NMP) (Changyaun et al., para. [0009]).  
Regarding claim 90, Changyaun et al. teaches an electrode, comprising:
an electrode composition (para. [0009]) comprising 
carbon black particles (para. [0009]);

lithium metal phosphate (para. [0009]),
wherein the total concentration of the carbon black particles and the graphite particles is equal to or less than 3 wt% of the electrode composition (Para. [0009] teaches the following weight percents: 0.5%-2% graphene, 1% - 3% conductive carbon black; As a result, the total concentration equals 1.5 wt% - 5 wt%; the claimed range, equal to or less than 3 wt%, and the range of the prior art, equals 1.5 wt% - 5 wt%, overlap; therefore, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}; and 
 a current collector contacting the electrode composition (para. [0018]).
Changyaun et al. is silent regarding a composition wherein the carbon black particles have a surface energy less than 5 mJ/m2.  However, Korchev et al. teaches that it is known in the art for a composition to comprise carbon black particles having a surface energy less than or equal to 10 mJ/m2 (para. [0011]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon black particles of the composition of Changyaun et al. by incorporating carbon black particles having a surface energy less than or equal to 10 mJ/m2 as taught by Korchev et al. to create a composition with lower amounts of residual impurities on the surface of the carbon black particles as purer particles can provide improved electrical conductivity, thereby improving the performance of the particles {Korchev et al., para. [0035]; the claimed range, less than 5mJ/m2, and the 2, overlap; therefore, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}. 
Regarding claim 104, modified Changyaun et al. teaches a method comprising: using the composition of claim 80 to make an electrode or a battery (Changyaun et al., para. [0010]).  
Regarding claim 105, modified Changyaun et al. teaches a method comprising combining lithium metal phosphate with the composition of claim 80 (Changyaun et al., para. [0010]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724